DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5-8, 12-13, 16-17, 20-21, 25, 31-36, 40-41, 44-45, 48-49, 53 and 55-56 are cancelled.
Claims 10, 15, 18, 22-27, 38, 43, 46-47, 50-52, 54 and 57 are objected to.
Claims 1-4, 9, 11, 14, 28-30, 37, 39 and 42 are rejected.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 9 is missing in the listing of amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11, 14, 29-30, 37, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton et al (US PUB 20160234603, hereinafter Pinkerton603) in view of Scheveiw et al (US PUB 20150010176, hereinafter Scheveiw).
Regarding claim 1,  Pinkerton603 discloses a loudspeaker system (see at least the abstract and figure 1) comprising: (a) a middle speaker (e.g. a central speaker) operable for emitting audible sound in a first range between 20 Hz and an upper set point frequency; (b) a first end speaker (e.g. right side speaker) comprising a plurality of a first stack of cards having electrostatic transducers, wherein (i) the first end speaker is attached at or near a first end of the middle speaker, and (ii) the first end speaker is operable for emitting audible sound in a second range between a lower set point frequency and 20 kHz; and (c) a second end speaker (e.g. a left side speaker) comprising a plurality of a second stack of cards having electrostatic transducers, wherein (i) the second end speaker is attached at or near a second end of the middle speaker such that the middle speaker is between the first speaker and the emitting audible sound in the second range between the lower set point frequency and 20 kHz (e.g. a stacked cards of electrostatic speakers arranged in a first, second and third columns, each of the stacked electrostatic speaker emits sound between low and high frequencies, such as between 20Hz to 20kHz), (see Pinkerton603, [0027], [0043], [0089] and [0115], also figures 2-3 and 15).
Pinkerton603 does not explicitly disclose that the middle speaker emits audible sound in a first range between 20 Hz and an upper set point frequency; the first end speaker emits audible sound in a second range between a lower set point frequency and 20 kHz, and the second end speaker emits audible sound in the second range between the lower set point frequency and 20 kHz.
However, Scheveiw in the same field of endeavor teaches that it is well known in the art to provide configure different speaker unit of a speaker system to emit sound in different frequency range as demonstrated in [0016]-[0023] and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of separately driving each of the three speaker units to emit sound in different frequency range as taught by Scheveiw in the teachings of Pinkerton603 in order to achieve a speaker system capable of reproducing sound at super wideband frequency range, and thereby further enhancing the listening experience of the user.  
More so, the combination of Pinkerton603 and Scheveiw further discloses: (iii) the loudspeaker system is operable to emit sound based upon an audio track recording comprising a first track (T1) and a second track (T2) (e.g. first and second audio signals 132 and 134), (see Scheveiw, figure 1), but fails to explicitly disclose: wherein (A) the middle speaker is operable to emit sound based upon a weighted average of the first track (T1) and the second track (T2), (B) the first end speaker is operable to emit sound based upon the first track (T1) modified by at least some subtraction of the second track (T2), and (C) the second end speaker is operable to emit sound based upon the second track (T2) modified by at least some subtraction of the first a weighted average and or subtraction of one from the other as claimed if such will yield an optimum result since it has been held that:  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 2,  Pinkerton603 as modified by Scheveiw discloses the loudspeaker system of Claim 1, wherein (a) the upper set point frequency is at most 1000 Hz; and (b) the lower set point frequency is at least 200 Hz (e.g. the low and high frequency ranges can be set as desired such as between 50Hz to approximately 14KHz), (see Scheveiw, [0015] and figure 1).
Regarding claim 3, Pinkerton603 as modified by Scheveiw discloses the loudspeaker system of Claim 1, wherein the first stack of cards has a stack card width that is the same as the second stack of cards (see Pinkerton603, [0109], [0115], figures 11 and 15).

Regarding claim 4, Pinkerton603 as modified by Scheveiw discloses the loudspeaker system of Claim 1, wherein the middle speaker comprises a plurality of a third stack of cards having electrostatic transducers (see Pinkerton603, [0109], [0115], figures 9, 11 and 15).

Regarding claim 9, Pinkerton603 as modified by Scheveiw discloses the loudspeaker system of Claim 1, but fails to explicitly disclose further comprising: (a) a first transformer to power the first stack of cards in the first end speaker, and (b) a second transformer to power the second stack of cards in the second end speaker. However, Pinkerton603 teaches an obvious equivalent to a transformer, an inverter for powering each of the first and second stack of cards to improve efficiency (see Pinkerton603, [0090]-[0091]).

claim 11, Pinkerton603 as modified by Scheveiw discloses the loudspeaker system of Claim 1, but fails to explicitly disclose wherein the loudspeaker system has a changeover set point frequency. However, it would be obvious to any person having an ordinary skill in the art to select a changeover set point frequency as may be desired within the disclosed low and high frequency range of 50Hz to approximately 14KHz (see Scheveiw, [0015]).

Regarding claim 14, Pinkerton603 as modified by Scheveiw discloses the loudspeaker system of Claim 11, wherein (a) the upper set point frequency is greater than the changeover set point frequency; and (b) the lower set point frequency is less than the changeover set point frequency (inherently, the changeover set point frequency will be greater than the lower set point frequency, but less than the upper set point frequency), (see Scheveiw, [0015]).
Regarding Claim 29, see the rejection of claim 1 above, claim 29 is an obvious variant of claim 1, and it is similarly rejected as set forth above for claim 1.

Regarding claim 30,  Pinkerton603 as modified by Scheveiw discloses the method of Claim 29, wherein (a) the upper set point frequency is at most 1000 Hz; and (b) the lower set point frequency is at least 200 Hz (e.g. the low and high frequency ranges can be set as desired such as between 50Hz to approximately 14KHz), (see Scheveiw, [0015] and figure 1).

Regarding claim 37,  Pinkerton603 as modified by Scheveiw discloses the method of Claim 29 further comprising: (a) utilizing a first transformer to power the first stack of cards in the first end speaker, and (b) utilizing a second transformer to power the second stack of cards in the second end speaker. However, Pinkerton603 teaches an obvious equivalent to a transformer, an inverter for powering each of the first and second stack of cards to improve efficiency (see Pinkerton603, [0090]-[0091]).

claim 39,  Pinkerton603 as modified by Scheveiw discloses the method of Claim 29, but fails to explicitly disclose wherein the loudspeaker system has a changeover set point frequency. However, it would be obvious to any person having an ordinary skill in the art to select a changeover set point frequency as may be desired within the disclosed low and high frequency range of 50Hz to approximately 14KHz (see Scheveiw, [0015]).

Regarding claim 42,  Pinkerton603 as modified by Scheveiw discloses the method of Claim 29, but fails to explicitly disclose wherein (a) the upper set point frequency is at most 1000 Hz; and (b) the lower set point frequency is at least 200 Hz (e.g. the low and high frequency ranges can be set as desired such as between 50Hz to approximately 14KHz), (see Scheveiw, [0015] and figure 1).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton603 in view of Scheveiw as applied to claim 1 above, and further in view of Hayakawa et al (JP 2008022495, hereinafter Hayakawa). 
Regarding claim 28, Pinkerton603 as modified by Scheveiw discloses the loudspeaker system of Claim 1, but fails to explicitly disclose wherein the loudspeaker system has a null sound plane. 
However, Hayakawa in the same field of endeavors teaches that it is well known in the art to configure a loudspeaker system to have a null sound plane (e.g. a null plane c) as demonstrated in figure 3. Therefore, it would have been obvious to provide a null plane in the speaker system as taught by Hayakawa in the teachings of Pinkerton603 in view of Scheveiw in order to achieve effective adjustability of the sound directivity from the speaker system.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.